Citation Nr: 0516976	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability 
on the legs, claimed as a rash, to include as secondary to 
exposure to ionizing radiation.  

2.  Entitlement to service connection for nerve damage to the 
right cheek, to include as secondary to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for cataract surgery 
and bilateral aphakia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and D.T.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
April 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims seeking 
entitlement to service connection for a rash on the legs and 
nerve damage to the right cheek.  

The appeal also arises from an October 2004 rating decision 
that denied service connection for cataract surgery and 
bilateral aphakia.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in May 2005.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, he submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2004).

The issue of entitlement to service connection for cataract 
surgery and bilateral aphakia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the 
veteran's skin rash on his legs is related to his military 
service.  

2.  The medical evidence of record does not show that the 
veteran currently has nerve damage to the right cheek.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his skin rash on the legs was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A nerve disorder on the right cheek, to include general 
neuropathy and Bell's palsy was not incurred in service, nor 
may it be presumed to have been incurred in service, or as a 
result of radiation exposure in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309, 
3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
skin disability on the legs, claimed as a rash, and nerve 
damage to the right cheek, to include as secondary to 
exposure to ionizing radiation.  As was noted in the 
Introduction, the issue of service connection for cataract 
surgery and bilateral aphakia is being remanded.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



The Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The Board observes that the veteran was notified by 
the February 2004 Statement of the Case (SOC) and the June 
2004 Supplemental Statement of the Case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
January 2003, with copies to his representative, which were 
specifically intended to address the requirements of the 
VCAA.  These letters informed the veteran that he would have 
to submit evidence that he was exposed to ionizing radiation 
in service, and that the exposure caused disease or injury in 
service that had continued since discharge.  The letters also 
informed the veteran of the information and evidence that he 
would have to submit in order to prove his claim on a direct 
basis.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the January 2003 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, including medical records, and 
that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The January 
2003 letter told the veteran to send the RO any private 
treatment records, or to complete a separate form for each 
provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In this regard, one of the January 2003 letters 
advised the veteran that to help his claim he can "Provide 
us with copies of any private treatment records you have in 
your possession."  

The Board therefore finds that the January 2003 letters, the 
February 2004 SOC, and the June 2004 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claims, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the January 2003 
VCAA letters requested a response within 30 days, one of the 
letters also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the January 2003 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decision in June 2003).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

A service medical record from January 1946 shows that the 
veteran was seen for dermatitis resistant to treatment.  The 
examiner stated that the dermatitis was suggestive of 
scabies.  He was seen in February 1946 for post-scabitic 
dermatitis.  The examiner stated that it was possible contact 
dermatitis due to wool.  He was prescribed lotion, and sheets 
to protect the skin from contact with wool blankets.

A memorandum dated February 1946 regarding a "request for 
special voucher" indicates that the veteran had not been 
paid flying pay for the month of January 1946 and was being 
separated from service.  

In the veteran's January 2003 claim, he asserted that he was 
a radio operator, mechanic, and gunner aboard General Gross' 
C-47 transport plane, and that they transported radioactive 
material to Santa Fe and Mexico in support of the Manhattan 
Project.  

In January 2003, the RO attempted to obtain service personnel 
records to confirm the veteran's radiation risk.  The 
National Personnel Records Center (NPRC) responded that the 
veteran's record was fire-related, and could not be 
reconstructed.  

The veteran was afforded a hearing before the RO in December 
2003.  He described being a radio operator on a C47 on a 
flight that was carrying radioactive material.  He stated 
that during the flight, the plane experienced turbulence 
which caused the cargo to open.  He stated that he tightened 
the straps of the cargo.  He indicated that when the plane 
landed, he experienced itching and numbness in his face.  He 
stated that this happened approximately in 1945.  

He described having a skin outbreak on his legs, but that the 
VA doctors had told him it was from sugar.  He stated that 
there were no records from the flight in question because it 
was a top-secret flight.  Regarding the nerve damage on the 
right check, the veteran stated that he had general 
neuropathy.  He stated that he had had Bell's palsy on that 
side.  He testified that he told a doctor about his right 
cheek during service at Boeing Field at the Pentagon.  

He stated that he had a pay voucher for the flight in 
question but never got paid for it.  He indicated that the 
pay voucher was from February 25, 1946.  He stated that the 
VA would not be able to discover information about whether or 
not there was radiation on board the plane.  

In the veteran's September 2004 1-646, his representative 
asserted that the veteran was exposed to radiation while 
flying aboard an aircraft bout for Los Alamos in 1945.  He 
wrote that the veteran stated that while onboard the plane, 
he noticed a container marked "radiation material" and 
during weather turbulence, the container was damaged and his 
job was to check the damage.  The veteran further stated that 
the radiation container itself was cracked and radioactive 
material had leaked out.  The veteran further alleged that 
when he landed at Boeing Field, he was examined by a doctor 
who stated the veteran was exposed to radiation, and that it 
would affect his bones and eyesight in the future.  

The veteran submitted a VA Medical Center treatment record 
from September 2004 (for which he waived RO consideration) 
showing that he was seen for a rash on his legs.  It was 
noted that the veteran had been treated with steroids and 
antibiotics multiple times over the years.  Assessment was 
that the veteran had likely excoriations on his bilateral 
lower extremities secondary to prior radiation injury.  It 
was also noted that the veteran had a soft cyst on his right 
cheek, but that it was benign.

The veteran was afforded a video hearing before the 
undersigned Acting Veterans Law Judge in May 2005.  He 
emphasized that there was no record of the flight to Los 
Alamos.  He described the cargo breaking open during the 
turbulence of the flight.  He stated that the flight in 
question occurred in the last part of 1945 and early part of 
1946 (page 10).  He described the Bell's palsy on his right 
cheek (page 13).  He stated that he was going to submit 
flight pay and orders showing that he was taking flights back 
and forth to Los Alamos (page 15).  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage the Court had clearly held that 38 C.F.R. § 3.303 
does not relieve the claimant of his burden of providing a 
medical nexus.

Service connection-radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service. In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Analysis

1.  Entitlement to service connection for a skin disability 
on the legs, claimed as a rash, to include as secondary to 
exposure to ionizing radiation.

The veteran maintains that he was exposed to ionizing 
radiation when he was on a plane during service that 
experienced turbulence, resulting in the opening of 
radioactive material aboard the plane.  He asserted that he 
subsequently developed a skin disability on his legs, claimed 
as a rash.  

Upon review, the Board determines that service connection on 
a direct basis is warranted for the claimed skin disability.  
As indicated above, under Hickson, three elements must be met 
to grant service connection on a direct basis: (1) current 
disability, (2) in-service incurrence; and (3) medical nexus.

The veteran has clearly satisfied Hickson elements (1) and 
(2).  Namely, the evidence shows that the veteran has a 
current disability (in September 2004, the veteran was seen 
for a rash on his legs) and he was treated for a similar 
disease in service (the service medical records show that the 
veteran was seen in January and February 1946 for 
dermatitis).  

Regarding the question of whether the veteran's skin rash on 
the legs is related to the dermatitis for which he was 
treated in service, Hickson element (3), it is true that the 
veteran has not submitted treatment records for his skin 
condition prior to September 2004, when he was seen for a 
rash.  However, when the veteran was seen at the VA Medical 
Center in September 2004, the examiner noted that the veteran 
had been treated with steroids and antibiotics.  As the 
veteran is deemed to be an honest and sincere witness, it is 
determined that the veteran's testimony is credible regarding 
the question of whether he continued to suffer from a skin 
disorder following service.  See Falzone v. Brown, 8 Vet.App. 
398, 405 (1998) [The veteran's statements regarding an 
observable disability and symptoms are competent as to the 
issue of continuity.] 

Furthermore, it is noted that the VA physician who treated 
the veteran in September 2004 related the veteran's skin 
disorders on his legs (which he identified as excoriations) 
as secondary to a prior radiation injury.  Although the 
veteran's exposure to radiation has not been confirmed, the 
examiner did relate the veteran's current skin disability to 
an event in service.  As noted above, the veteran was seen in 
service for dermatitis.  

Based on the veteran's credible testimony, it is unlikely 
that the dermatitis noted in service resolved and a separate 
case of skin rash developed later.  In summary, the evidence 
is in relative equipoise regarding the origin of the 
veteran's skin rash on his legs.  Granting the veteran the 
benefit of the doubt, the evidence establishes that the 
veteran's current skin rash for which he was treated in 
service is related to the dermatitis for which the veteran 
first sought treatment in service.  Thus, the grant of 
entitlement to service connection on a direct basis is 
warranted for a skin rash on the legs.

Additional comment

Based on the Board's decision above, which awards service 
connection for a skin disability on the legs on a direct 
basis, the need to address the veteran's contention that his 
skin disability is secondary to non-ionizing radiation 
exposure is rendered moot.

2.  Entitlement to service connection for nerve damage to the 
right cheek, to include as secondary to exposure to ionizing 
radiation.

The veteran maintains that he was exposed to ionizing 
radiation when he was on a plane during service that 
experienced turbulence, resulting in the opening of 
radioactive material aboard the plane.  He asserted that he 
subsequently developed nerve damage to his right cheek as a 
result, manifested as general neuropathy and Bell's palsy.  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the veteran's claim must fail.  There is no 
evidence he has been diagnosed with one of the diseases 
specific to radiation-exposed veterans, which essentially 
includes various cancers.  The veteran stated at his two 
hearings that he had general neuropathy and Bell's palsy on 
his right cheek.  However, neither general neuropathy nor 
Bell's palsy are listed in 38 C.F.R. § 3.309.  

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  Again, 
neither general neuropathy nor Bell's palsy are listed as 
radiogenic diseases under the regulations.  Because medical 
evidence failed to show complaints of, treatment for, or 
diagnosis of any of the "radiogenic diseases" listed, the 
Board finds that the provisions of 38 C.F.R. § 3.311 are not 
for application.  Accordingly, the Board need not reach the 
issue of dose estimation.  

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus. See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record does not show that the veteran has 
nerve damage to his right cheek.  The medical evidence only 
shows that the veteran has a benign cyst on his right cheek.  
It does not show that the veteran has nerve damage, such as 
Bell's palsy or general neuropathy of the right cheek, as the 
veteran claims.  As was noted in the Board's VCAA discussion 
above, a letter was sent to the veteran in January 2003 which 
specifically listed the elements required for service 
connection, including "a current physical or mental 
disability".  The veteran was informed of the types of 
evidence which would establish such current disability.  See 
the January 2003 VCAA letter, page 2.  A copy of that letter 
was sent to the veteran's representative.  No information of 
evidence pertaining to nerve damage of the right cheek (i.e., 
a current disability) was subsequently received.

It is the veteran's responsibility to present and support a 
claim for benefits. See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically requested 
medical evidence of a current physical disability, in 
compliance with 38 U.S.C.A. § 5103A, the veteran has not done 
so.  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Accordingly, Hickson element (1), medical evidence of current 
disability, has not been met for the veteran's claim for 
service connection for nerve damage to the right cheek 
(claimed as general neuropathy and Bell's palsy), to include 
as secondary to ionizing radiation.  

Although the veteran claimed that he has nerve damage in his 
right cheek, laypersons are not competent to offer medical 
opinions. Espiritu v. Derwinski, 2 Vet. App. 140 (1993).  As 
noted above, the medical evidence does not show that the 
veteran has nerve damage in his right cheek.  The veteran's 
claims fail on this basis alone.

After consideration of all the evidence, the preponderance of 
the evidence is against the claim for service connection for 
nerve damage to the right cheek (claimed as general 
neuropathy and Bell's palsy), to include as exposure to 
ionizing radiation.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the veteran's claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for a skin rash on the legs 
is granted.  

Entitlement to service connection for nerve damage to the 
right cheek (claimed as general neuropathy and Bell's palsy), 
to include as secondary to ionizing radiation, is denied.  


REMAND

Regarding the issue of service connection for cataract 
surgery and bilateral aphakia, the RO issued a rating 
decision denying said claim in October 2004.  In May 2005, 
the veteran's representative submitted a statement indicating 
that he wished to disagree with said decision.  Accordingly, 
the Board is required to remand the issue of service 
connection for cataract surgery and bilateral aphakia to the 
RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The veteran submitted evidence in May 2005 for which he 
waived RO consideration.  Even though the veteran waived RO 
consideration of the evidence, inasmuch as the veteran's 
claim of service connection for cataract surgery and 
bilateral aphakia must be remanded anyway this evidence 
should be considered in the SOC.  Also, when the veteran 
waived RO consideration of the evidence he submitted in May 
2005, he presumably was doing so only regarding the issues of 
entitlement to service connection for a skin disability on 
the legs, claimed as a rash, and nerve damage to the right 
cheek, both to include as secondary to exposure to ionizing 
radiation.  



For this reason, the veteran's case is REMANDED for the 
following action:

VBA should provide the veteran with a SOC 
concerning the issue of service connection 
for cataract surgery and bilateral 
aphakia.  The SOC should reflect 
consideration of all of the evidence of 
record, including the evidence submitted 
in May 2005.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
2002).  .

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


